REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed lens moving apparatus, whereby the prior art does not teach or suggest the circuit board comprises second pads spaced apart from the first pads and are connected to the support member, wherein the second pads are disposed at positions corresponding to the corner portions of the housing, respectively, and wherein at least one of the first pads is positioned between two adjacent corner portions of the housing, when viewed from top, in combination with all other limitations set forth in the claim. 
Regarding claim 19, applicant has sufficiently defined and claimed a lens moving apparatus, whereby the prior art does not teach or suggest a conductive adhesive member bonding to each of the first pads to a corresponding one of the connectors; and wherein the circuit board comprises second pads spaced apart from the first pads and connected to the suspension wires, wherein the first pads are disposed on the first side of the upper surface of the circuit board; and wherein the second pads are disposed at positions corresponding to the corner portions of the housing, respectively, in combination with all other limitations set forth in the claim.
Regarding claim 20, applicant has sufficiently defined and claimed a lens moving apparatus, whereby the prior art does not teach or suggest a circuit board comprising first pads and second pads spaced apart from the first pads; a coil board disposed on the circuit board and comprising a second coil and connectors connected to the second coil and the first pads, a support member comprising suspension wires disposed on the corner portions of the housing and electrically connecting the upper elastic member and at least one the second pads of the circuit board; wherein the second pads are disposed at positions corresponding to the corner portions of the housing, respectively, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852


/MINH Q PHAN/Primary Examiner, Art Unit 2852